Case 1:20-cv-02074-KMT Document 95 Filed 05/03/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–02074–KMT

ROSE BANKS,
LAMONT BANKS,
COLORADO SPRINGS FELLOWSHIP CHURCH,

       Plaintiffs/Counterclaim-Defendants,
v.

TERRELLE JACKSON,

       Defendant/Counterclaim-Plaintiff.


                                              ORDER


       Before the court is Defendant/Counterclaim-Plaintiff’s “Motion for Reconsideration of

Dismissal of Third-Party Complaints.” ([“Motion”], Doc. No. 93.) No response has been filed

to the Motion.

       Defendant/Counterclaim-Plaintiff Terrelle Jackson [“Mr. Jackson”], proceeding pro se,1

seeks reconsideration, pursuant to Federal Rule of Civil Procedure 59(e), of this court’s Order,

entered on March 31, 2021, dismissing his third-party claims for lack of service. (Mot. 1; see

Doc. No. 92.) Mr. Jackson argues that he “did not understand fully” the Order to Show Cause,

which was issued by this court on March 1, 2021, regarding his failure to serve the nineteen



1
  Mindful of Mr. Jackson’s pro se status, the court “review[s] his pleadings and other papers
liberally and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell
v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner,
404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se litigant “to less stringent standards
than formal pleadings drafted by lawyers”).
Case 1:20-cv-02074-KMT Document 95 Filed 05/03/21 USDC Colorado Page 2 of 5




Third-Party Defendants named in his Answer, Counterclaim, and Third-Party Complaint. (Mot.

1; see Doc. No. 72.)

       A Rule 59(e) motion may be granted “to correct manifest errors of law or to present

newly discovered evidence.” Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997) (internal

quotation marks omitted). Relief under Rule 59(e) also is appropriate when “the court has

misapprehended the facts, a party’s position, or the controlling law.” Servants of the Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). However, a Rule 59(e) motion is not a new

opportunity to revisit issues already addressed, or to advance arguments that could have been

previously raised. Id.

       Plaintiffs/Counterclaim-Defendants Rose Banks, Lamont Banks, and Colorado Springs

Fellowship Church commenced this action on July 16, 2020, and then filed an Amended

Complaint on July 21, 2020, asserting various claims against Mr. Jackson. (Doc. Nos. 1, 10.)

On September 22, 2020, Mr. Jackson filed an Answer to the Amended Complaint, in which he

also asserted third-party claims against nineteen individuals and entities—Walter Goins, Sr.,

Michele Harris, Yolanda Moore, Ariel Haughton, Tiffany Stewart, Ronald Cooks, Sr., Julia

Cooks, Janette Williams, Jynel Gaulden, Ashley Brown, Local Non-Profit: A Just Cause (20-

0612423), William Williams, Wayne Wright, Necey Jenkins, Amber Henderson, Bianca

Stevenson, Lizz Pee, Olivia Hodges, and Kea Banks.2 (Doc. No. 31 at 16-17.) On February 25,

2021, Mr. Jackson filed an Amended Answer, Counterclaim, and Third-Party Complaint,




2
 In his Answer, Mr. Jackson incorrectly identified those nineteen individuals and entities as “Cross
Claimants.” (Doc. No. 31 at 17.)

                                                 2
Case 1:20-cv-02074-KMT Document 95 Filed 05/03/21 USDC Colorado Page 3 of 5




asserting identical third-party claims against those same individuals and entities. (Doc. No. 70 at

16-17.)

          When Mr. Jackson failed to serve any of the Third-Party Defendants within the time

limits prescribed by Rule 4(m),3 on March 1, 2021, this court ordered Mr. Jackson to show cause

as to why his claims against those nineteen individuals and entities should not be dismissed for

lack of service. (Doc. No. 72.) Mr. Jackson was explicitly warned that his failure to respond and

show cause for his failure to properly serve the nineteen Third-Party Defendants would result in

their dismissal from this case. (Id. at 2-3.)

          On March 12, 2021, Mr. Jackson filed a twelve-page, single-spaced Response to the

Order to Show Cause, insisting that his third-party claims “should stand,” given “the entire smear

campaign and abusive harassment that took place across all social media outlets from each

individual.” (Doc. No. 12.) Mr. Jackson also “included 200+ exhibits” to “prove” the validity of

his third-party claims. (Id. at 2.) In addition, Mr. Jackson set forth “more in-depth reasoning as

to why each [Third-Party Defendant] should remain on this case.” (Id. at 3.) Notably, however,

nowhere in his Response did Mr. Jackson address his failure to effectuate service of those

nineteen individuals and entities.

          By Order dated March 31, 2021, this court made the Order to Show Cause absolute, and

dismissed Mr. Jackson’s claims against the nineteen Third-Party Defendants without prejudice,




3
  Rule 4(m) provides, in relevant part, that “[i]f a defendant is not served within 90 days after the
complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss
the action without prejudice against the defendant or order that service be made within a specified
time.” Fed. R. Civ. P. 4(m).

                                                 3
Case 1:20-cv-02074-KMT Document 95 Filed 05/03/21 USDC Colorado Page 4 of 5




pursuant to Rule 4(m). (Doc. No. 92.) The March 31, 2021 dismissal order discusses, in detail,

the reasons for the dismissal of Mr. Jackson’s third-party claims.

       In the present Motion, Mr. Jackson argues that the court should “reconsider the decision

to dismiss the [] third-party claims,” due to the fact that he “did not understand fully the show

cause order.” (Mot. 1.) Mr. Jackson insists that he “really wanted to comply” with this court’s

Order to Show Cause, and states that he “honestly tried” to do so, but claims that he was

mistakenly “under the impression” that his Response to the Order to Show Cause “had to be

approved before [he] could serve the 3rd parties with the complaint.” (Id. at 1-2.) In addition,

Mr. Jackson emphasizes that he is a pro se litigant, and reports that he has “reached out to

several lawyers for assistance with this to try and gain an understanding on how to even write a

claim.” (Id.)

       After review of the present Motion and the entire file, the court finds no justifiable reason

to reconsider the March 31, 2021 Order, or to reinstate Mr. Jackson’s third-party claims. Indeed,

in his Motion, Mr. Jackson merely rehashes arguments previously raised in his Response to the

Order to Show Cause. See Paraclete, 204 F.3d at 1012. Further, as this court has repeatedly

stated, even though Mr. Jackson is a pro se litigant, he must still comply with the same rules of

procedure governing other litigants, including Rule 4. DiCesare v. Stuart, 12 F.3d 973, 980

(10th Cir. 1993); see Dawson v. Rios, No. CIV-17-1311-G, 2019 WL 4773820, at *2 (W.D.

Okla. Sept. 30, 2019) (holding that a litigant’s pro se status, alone, did not provide good cause to

extend the ninety-day service deadline). Therefore, because Mr. Jackson has failed to

demonstrate a misapprehension of the facts, his position, or the controlling law, his motion for

reconsideration will be denied.


                                                 4
Case 1:20-cv-02074-KMT Document 95 Filed 05/03/21 USDC Colorado Page 5 of 5




      Accordingly, it is

      ORDERED that the “Motion for Reconsideration of Dismissal of Third-Party

Complaints” (Doc. No. 93) is DENIED.

      This 3rd day of May, 2021.




                                           5
